DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051), hereinafter Cancio, in view of McCormack et al. (US 2005/0042962), hereinafter McCormack, and further in view of Lopatin et al. (US Patent No. 4,874,567), hereinafter Lopatin.  
Regarding claims 1-4 and 9, Cancio discloses a method of making a thermoplastic film product comprising: (a) extruding (mono) (claim 4) a molten web comprising a thermoplastic polymer from an extruder (21) die (22) onto a first “chill” roller (24 or 36) (par. 0031, Figs. 1, 3) operating at a velocity V1 and at a temperature T1 below the melting point of the thermoplastic polymer as to form a film web (par. 0032); 
(b) advancing the film to a first stretching roller (27 or 37) which operates at a V2 higher than the velocity V1 and at a temperature T2 (par. 0031-0033, Figs. 1 and 3); 
(c) advancing the film to a first machine direction orientation station (par. 0032, 0036) comprising a second stretching roller (41); and (d) stretching the film in the first machine direction orientation section in the machine direction to produce a film with a ratio of MD load at break/CD load at break of less than 10, or “about 8” as in claim 2, or “about 5” as in claim 3 (Tables 6-7 shows these values for various samples which can be used to calculate ratios of MD/CD break that clearly fall within these ranges). 
Cancio does not explicitly disclose that the first MDO station has at least one heating roller, instead stretching at ambient temperature, or the 2nd MDO heating roller as in claim 9; or the specific temperature of 80-160 C for the “chill” roller. 
However, McCormack discloses a similar process to that of Cancio in that it also biaxially stretches a polymeric material in order to produce a product. McCormack discloses both heating and stretching a cooled polymeric film, and also annealing the film (McCormack, par. 0044, 0067, 0078, 0080) and does so using a heated roller (par. 0044, Fig. 4), and both heats and anneals the film at two different stations (McCormack, par. 0070, 0078, 0080) as in claim 9. 
Cancio discloses a “base” process upon which the claimed invention can be seen as an “improvement” and McCormack discloses a known technique of using a heated roller in an MDO step of a stretching of a similar type of polymeric film (McCormack, par. 0031 discloses PE which is the same as the material as in Cancio above). One of ordinary skill in the art would have recognized that applying the known technique of McCormack would have yielded predictable results in view of the above and resulted in an improved system with heating and annealing rollers in the MDO section of the process above, which would result in a more readily deformable material as to form the breathable material. Accordingly, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the MDO station has a heating roller as required in claim 1, and an annealing roller (second heating roller) as required in claim 9. 
Regarding the temperature (T1) of the “chill” roller, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Cancio also discusses (par. 0002) that the extruded film may be stretched after extrusion, before it is cooled. In this case, the “chill” roller is claimed to be what one of ordinary skill in the art would have interpreted as a “hot” temperature of 80 C to 160 C.  
Furthermore, Lopatin discloses a similar process of stretching an extruded film of a thermoplastic material (Lopatin, Example 1, 5:5-5:45 and Table 1 uses a polypropylene material), and uses a “chill” roller in at least one example of 84 C (Lopatin, Table 1) which falls within the claimed range of 80-160. Additionally, the properties of the film (membrane) produced appear to change based on the chill roll temperature, thus demonstrating that the temperature of the chill roll is a result-effective variable upon at least the thickness and the porosity of the film/membrane being produced. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the chill roll temperature is 84 C, falling within the claimed range. 
Regarding claims 5-6, Cancio/McCormack/Lopatin discloses the subject matter of claim 1, and further discloses the use of an additional roller operating at a temperature T and a velocity V that stretches the film in the cross direction (Cancio, par. 0032, the chill roller and the CD stretching roller can be the same roller since it is at a temperature as in par. 0036).
Regarding claim 7, Cancio/McCormack/Lopatin discloses the subject matter of claim 1, and further discloses the moisture vapor transmission rate (read as the same as ‘water vapor transmission rate’) as being about 1000 to 4000 g/m2/day (Cancio, par. 0039).
Regarding claim 8, Cancio/McCormack/Lopatin discloses the subject matter of claim 6, and further discloses that the film is CD stretched using interdigitated rollers (Cancio, par. 0049-0051).
Regarding claims 10-11, Cancio/McCormack/Lopatin discloses the subject matter of claim 9, but does not explicitly disclose the location of a second MDO section with respect to a cross direction interdigitated roller station (Cancio, par. 0049-0051). 
However, it has been held that the rearrangement of parts supports a case of prima facie obviousness where each part would perform the same function in in either location and no unexpected results would occur. Cancio also discusses placing a CD stretching prior to an MD stretching (Cancio, par. 0040). Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the second MDO station as in claim 9 above is placed upstream or downstream from a CD interdigitated roller station as required in the claims.  
Regarding claims 12-14, Cancio/McCormack/Lopatin discloses the subject matter of claim 1,a nd further discloses that the temperatures T1-T3 of the rollers are within a range of 20-100C or 30-80C (Cancio, par. 0032, 0036), overlapping with the claimed ranges for each of these temperatures. 
McCormack also discloses heating the roller to about 88 C or 190 F (McCormack, par. 0080) which would be the most direct teaching for the roller temperature T2. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the temperature of each of the rollers is as claimed as described above. 
Regarding claims 15-17, Cancio/McCormack/Lopatin discloses the subject matter of claim 1, and further discloses that the film has a basis weight of between 6-250 gsm (Cancio, par. 0037), or 13-25 gsm (McCormack, par. 0030), each of which overlaps with the claimed range. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the basis of the film is of a value as is claimed in each of claims 15-17. 
Regarding claims 18-19, Cancio/McCormack/Lopatin discloses the subject matter of claim 1, which has a specific allowance for the load at break in both the MD and CD directions (Cancio, Tables 6-7 above), and as such, these further limitations regarding the tear strength of the material would also be read to result from the manipulative steps of claim 1 above.  
Regarding claim 20, Cancio/McCormack/Lopatin discloses the subject matter of claim 1, and further discloses that the polymer is an olefin, ethylene, or propylene-based polymer (Cancio, par. 0032, 0036).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive with respect to the updated rejections above.  
In response, Lopatin is cited to demonstrate that such a “chill roll” temperature was known in the art to affect the properties of the extruded film/membrane as shown. Accordingly, the rejections are maintained as updated above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742